
	
		I
		111th CONGRESS
		1st Session
		H. R. 691
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit against income tax for businesses furnishing broadband services to
		  underserved and rural areas.
	
	
		1.Short titleThis Act may be cited as the
			 Broadband Access Equality Act of
			 2009.
		2.Credit for
			 property used to furnish broadband services in underserved and rural
			 areas
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business related credits) is amended by inserting after section 45Q the
			 following new section:
				
					45R.Property used
				to furnish broadband services in underserved and rural areas
						(a)In
				generalFor purposes of
				section 38, the broadband services credit determined under this section is an
				amount equal to the applicable percentage of the cost of each qualified
				broadband property placed in service during the taxable year.
						(b)Applicable
				percentage
							(1)In
				generalFor purposes of subsection (a), the applicable percentage
				is—
								(A)50 percent for qualified broadband property
				for underserved and rural areas in which, on the date of the enactment of this
				section, not more than the greater of—
									(i)5
				percent of the households, or
									(ii)20
				households,
									have
				broadband access, and(B)30 percent for qualified broadband property
				for underserved and rural areas which, on such date, are not described in
				paragraph (1).
								(2)Increased
				percentage where high speed service providedThe applicable
				percentage determined under paragraph (1) shall be increased by 10 percentage
				points for qualified broadband property providing transmission service at a
				speed which is not less than—
								(A)except in the case of commercial mobile
				radio services, 50 megabits per second downstream and 20 megabits per second
				upstream, and
								(B)in the case of
				commercial mobile radio services, 10 megabits per second downstream and 2
				megabits per second upstream.
								(c)DefinitionsFor purposes of this section—
							(1)Qualified
				broadband propertyThe term
				qualified broadband property means section 1245 property (as
				defined in section 1245(a)(3))—
								(A)which is used to
				provide broadband services in underserved or rural areas to purchasers of such
				services,
								(B)which is—
									(i)tangible property
				(to which section 168 applies), or
									(ii)computer software
				(as defined in section 197(e)(3)(B)) which is described in section 197(e)(3)(A)
				and to which section 167 applies, and
									(C)the original use
				of which commences with the taxpayer.
								Such term
				shall not include any property described in section 50(b).(2)BroadbandThe term broadband means an
				Internet Protocol-based transmission service (at a speed which is not less than
				5 megabits per second downstream and 1 megabit per second upstream) that
				enables users to send and receive voice, video, data, graphics, or a
				combination, without regard to any transmission media or technology.
							(3)Underserved
				areaThe term underserved area means—
								(A)any census tract
				that is located in—
									(i)an
				empowerment zone or enterprise community designated under section 1391,
				or
									(ii)the District of
				Columbia Enterprise Zone established under section 1400, or
									(B)any census
				tract—
									(i)the
				poverty level of which is at least 30 percent (based on the most recent census
				data), and
									(ii)the median family
				income of which does not exceed—
										(I)in the case of a
				census tract located in a metropolitan statistical area, 70 percent of the
				greater of the metropolitan area median family income or the statewide median
				family income, and
										(II)in the case of a
				census tract located in a nonmetropolitan statistical area, 70 percent of the
				nonmetropolitan statewide median family income.
										(4)Rural
				areaThe term rural
				area means any census tract outside a metropolitan statistical area (as
				defined by the Office of Management and Budget).
							(5)Regulated
				entitiesThe credit determined under subsection (a) may not be
				used to reduce a taxpayer's cost of service, but may be used to reduce rate
				base, provided that such reduction is restored not less rapidly than ratably.
				For purposes of determining ratable restorations to rate base, the period of
				time used in computing depreciation expense for purposes of reflecting
				operating results in the taxpayer's regulated books of account shall be
				used.
							(d)Recapture in
				case of dispositions, etcUnder regulations prescribed by the
				Secretary—
							(1)Early
				dispositionIf, before the close of the period to which section
				50(a)(1) applies, qualified broadband property is disposed of or ceases to be
				used to provide broadband services to any underserved area, then the tax under
				this chapter for the taxable year in which such disposition or cessation occurs
				shall be increased by the recapture percentage (determined under the table
				contained in section 50(a)(1)(B)) of the aggregate credits allowed under
				subsection (a) for all prior taxable years.
							(2)Subsection not
				to apply in certain casesRules similar to the rules of section
				50(a)(4) shall apply for purposes of paragraph (1).
							(e)Other rules To
				applyRules similar to the rules of paragraphs (3), (4), and (5)
				of section 179(d) shall apply for purposes of this section.
						(f)Basis
				reductionRules similar to the rules of sections 50(c) (other
				than paragraph (3)) and 1016(a)(19) shall apply for purposes of this
				section.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of such Code
			 is amended by striking plus at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(36) the
				broadband services credit determined under section
				45R(a).
					.
			(c)Clerical
			 amendmentThe table of
			 sections subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					Sec. 45R. Property used to furnish
				broadband services in underserved and rural areas.
				
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of
			 enactment of this Act in taxable years ending after such date.
			
